DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2021 has been entered.

Response to Arguments
Applicant’s arguments, see Remark, filed 12/1/2021, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Jason W. Croft (Reg. No. 65,195) on 2/10/2022.

	Claims 1-2, 8-9, and 15-16 have been amended as following:
1. 	(Currently Amended)	 A method comprising:
obtaining high definition (HD) mapping data including a point cloud, the HD mapping data including a plurality of data topics, each data topic of the plurality of data topics corresponding to different types of elements in an area, each data topic of the plurality of data topics including one or more distinct instances, each distinct instance corresponding with a particular object of the data topic, wherein at least one data topic of the plurality of data topics is associated with a first degree of accuracy;
selecting a particular distinct instance of a first data topic;
applying a filter to the particular distinct instance based on a distance, wherein application of the filter to the particular distinct instance associates the particular distinct instance with a second degree of accuracy based on the distance, the second degree of accuracy being a different amount of accuracy than the first degree of accuracy;
creating a plurality of meshes, each mesh of the plurality of meshes created from a corresponding distinct instance, the plurality of meshes including a particular mesh created from the particular distinct instance, each mesh of the plurality of meshes including a plurality of polygons formed from a plurality of points in the point cloud of the HD mapping data, the plurality of meshes including a first mesh having the first degree of accuracy and the particular mesh 
; and
rendering a simulation environment using the combined mesh.

(Currently Amended)	The method of claim 1, 

environment including one or more autonomous vehicles.
(Previously Presented)	 The method of claim 1, wherein the first data topic is a lane line data topic, the method further comprising applying a first texture to a first mesh corresponding with the first distinct instance, the first texture being selected from a plurality of textures comprising: clean lines, cracked lines, and faded lines, the first mesh being generated with the first degree of accuracy.
(Original)	The method of claim 1, further comprising:
obtaining database data, the database data including a representation of one or more
buildings as a building layer;
obtaining scenario data, the scenario data including a representation of one or more
trees as a static object layer; and
combining the building layer, the static object layer, and the combined mesh to
generate a 3-D scenario environment.
(Previously Presented)	The method of claim 1, further comprising:
selecting a second data topic of the plurality of data topics;
selecting a second distinct instance of the second data topic;
selecting a first texture of the plurality of textures for the second data topic; and
applying the first texture to a first mesh corresponding with the second distinct instance, wherein combining the plurality of meshes to generate the combined mesh further comprises combining the first mesh and the first texture with the second mesh and a second texture.
(Original)	The method of claim 1, further comprising:
dividing the HD mapping data into separate groups by data topic; separately processing each group to filter the HD mapping data; and separately storing each processed group.
(Original)	At least one non-transitory computer readable medium configured to store one or more instructions that when executed by at least one system perform the method of claim 1.
(Currently Amended)	 A method comprising:
obtaining high definition (HD) mapping data including a point cloud, the HD mapping data including a plurality of data topics, each data topic of the plurality of data topics corresponding to different types of elements in an area, wherein at least one data topic of the plurality of data topics is associated with a first degree of accuracy;

applying a filter to the particular distinct instance based on object type, wherein application of the filter to the particular distinct instance associates the particular distinct instance with a second degree of accuracy based on the object type, the second degree of accuracy being a different amount of accuracy than the first degree of accuracy;
creating a plurality of meshes, each mesh of the plurality of meshes created from a data topic, each mesh of the plurality of meshes including a plurality of polygons formed from a plurality of points in the point cloud of the HD mapping data, the plurality of meshes including a first mesh having the first degree of accuracy and a second mesh having the second degree of accuracy; and
combining the plurality of meshes, including the first mesh having the first degree of accuracy and the second mesh having the second degree of accuracy, to generate a combined mesh; and
rendering a simulation environment using the combined mesh.
(Currently Amended)	The method of claim 8, 

environment including one or more autonomous vehicles.
(Previously Presented)	The method of claim 8, further comprising: adding a decal as an additional element to an element in the area.
(Previously Presented)	The method of claim 8, wherein the first data topic is a lane line data topic, the method further comprising applying a first texture to a first mesh corresponding with the first distinct instance, the first texture being selected from a plurality of textures comprising: clean lines, cracked lines, and faded lines.
(Original)	The method of claim 8, further comprising:
obtaining a representation of one or more buildings as a building layer;
obtaining a representation of one or more trees as a static object layer; and
combining the building layer, the static object layer, and the combined mesh to generate a 3-D scenario environment.
(Original)	The method of claim 8, further comprising:
dividing the HD mapping data into separate groups by data topic; separately processing each group to filter the HD mapping data; and separately storing each processed group.
(Original)	At least one non-transitory computer readable medium configured to store one or more instructions that when executed by at least one system perform the method of claim 8.

(Currently Amended)	 A method comprising:

obtaining database data, the database data including a plurality of building positional information;
creating a plurality of first meshes, each mesh of the plurality of first meshes created from a data topic, each mesh of the plurality of meshes including a plurality of polygons formed from a plurality of points in the point cloud of the HD mapping data, a first data topic being associated with a first degree of accuracy, a first mesh of the plurality of meshes being created based on the first data topic and the first degree of accuracy;
creating a plurality of second meshes, each mesh of the plurality of second meshes created from a building positional information and based on a distance, a second data topic being associated with a second degree of accuracy in view of the building positional information and in view of the distance, a second mesh of the plurality of meshes being created based on the second data topic and the second degree of accuracy, the second degree of accuracy being a different amount of accuracy than the first degree of accuracy; [[and]]
combining the first mesh having the first degree of accuracy with the second mesh having the second degree of accuracy to generate a combined mesh; and
rendering a simulation environment using the combined mesh.
(Currently Amended)	The method of claim 15, 


(Previously Presented)		The method of claim 15, further comprising: adding a decal as an additional element to the first mesh.
(Previously Presented)		The method of claim 15, wherein the first data topic is a lane line data topic and wherein a plurality of textures for the first data topic includes: clean lines, cracked lines, and faded lines.
(Original)	The method of claim 15, further comprising:
obtaining scenario data, the scenario data including a representation of one or more
trees as a static object layer; and
combining the static object layer and the combined mesh to generate a 3-D scenario
environment.
(Original)	At least one non-transitory computer readable medium configured to store one or more instructions that when executed by at least one system perform the method of claim 15.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding to claim 1, the prior art of record fails to teach or fairly suggest the combination of all limitations required in the claim or the claim as a whole, in particularly,

creating a plurality of meshes, each mesh of the plurality of meshes created from a corresponding distinct instance, the plurality of meshes including a particular mesh created from the particular distinct instance, each mesh of the plurality of meshes including a plurality of polygons formed from a plurality of points in the point cloud of the HD mapping data, the plurality of meshes including a first mesh having the first degree of accuracy and the particular mesh 
combining the plurality of meshes, including the first mesh having the first degree of accuracy and the second mesh having the second degree of accuracy, to generate a combined mesh; and
rendering a simulation environment using the combined mesh”.
 
Regarding to claim 8, the prior art of record fails to teach or fairly suggest the combination of all limitations required in the claim or the claim as a whole, in particularly,
“applying a filter to the particular distinct instance based on object type, wherein application of the filter to the particular distinct instance associates the particular distinct instance with a second degree of accuracy based on the object type, the second degree of accuracy being a different amount of accuracy than the first degree of accuracy;

combining the plurality of meshes, including the first mesh having the first degree of accuracy and the second mesh having the second degree of accuracy, to generate a combined mesh; and
rendering a simulation environment using the combined mesh”.

Regarding to claim 15, the prior art of record fails to teach or fairly suggest the combination of all limitations required in the claim or the claim as a whole, in particularly,
“creating a plurality of second meshes, each mesh of the plurality of second meshes created from a building positional information and based on a distance, a second data topic being associated with a second degree of accuracy in view of the building positional information and in view of the distance, a second mesh of the plurality of meshes being created based on the second data topic and the second degree of accuracy, the second degree of accuracy being a different amount of accuracy than the first degree of accuracy; [[and]]
combining the first mesh having the first degree of accuracy with the second mesh having the second degree of accuracy to generate a combined mesh; and
rendering a simulation environment using the combined mesh”.

Claims 2-7 are allowed due to dependency of claim 1. Claims 9-14 are allowed due to dependence of claim 8. Claims 16-20 are allowed due to dependency of claim 15.
 
Closest Reference Found
Closest prior art made of record includes Shenkar (US 20080221843 A1) in view of Dolan (US 20200051327 A1), in view of Sunil (US 20190056739 A1), Levinson (US 20190278293 A1), and further in view of Wei (US 20160314224 A1) either alone or in combination, fail to anticipate or render obvious required in the claim or the claim as a whole as mentioned above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tao Sun whose telephone number is (571)272-5630. The examiner can normally be reached 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAI TAO SUN/Primary Examiner, Art Unit 2616